Russell, J.
This was an action of trover, for the recovery of a horse. The evidence demanded a finding that the defendant, while a member of a partnership which was succeeded by the plaintiffs and which formerly owned the horse sued for, had exchanged the horse for another horse, which the partnership accepted and used as its own, and that when the plaintiffs came into possession of its assets, the partnership had parted *255with the title to the horse sued- for. The evidence demanded .a verdict in favor of the defendant. The mortgage introduced in evidence, and in which the horse sued for was described, was irrelevant, because the uncontradicted evidence showed that the exchange of horses was not made until after the mortgage was executed. Judgment reversed.
Decided August 25, 1913.
Trover; from city court of Douglas — Judge McDonald presiding. September 28, 1912.
Rogers & Heath, J. W. Quincey, for plaintiff in error.
V. E. Padgett, M. D. Dickerson, contra.